DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/07/2022, with respect to the rejection(s) of claim(s) 1-11 and 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meyers, Reilly and Kojima with respect to claims 1-5, 8-11 and 16-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US PG Pub 20170083285) in view of Reilly (US PG Pub 20180018964) and further in view of Kojima (US PG Pub 20180122376).

	As per claim 1, Meyers discloses an electronic device (Meyers; Fig. 9) comprising: 	an input interface configured to receive a speech input including a wakeup word and a command word from a sound source (Meyers; Fig. 1, items 102; p. 0022 - In certain embodiments, the primary mode of user interaction with the speech interface device 102 may be through speech. For example, the speech interface device 102 may receive spoken commands from the user 104 and provide services in response to the commands. The user 104 may speak a predefined trigger expression (e.g., "Awake"), which may be followed by instructions or directives (e.g., "I'd like to go to a movie. Please tell me what's playing at the local cinema.")); 	a communication interface configured to communicate with one or more other electronic devices (Meyers; p. 0030 - the speech service 112 may be a network-accessible service implemented by multiple server computers that support devices 102 in the homes or other premises of many different users. The devices 102 may communicate with the speech service 112 over a wide-area network such as the Internet; also see p. 0055); and 	an artificial intelligence interface configured to: 	obtain a degree of recognition of the wakeup word in the electronic device, receive a degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0040 - the metadata 110 may comprise one or more signal attributes (degree of recognition). For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth), 	determine whether the electronic device has a priority equal to or higher than a predetermined priority based on the degree of recognition of the wakeup word in the electronic device and the received degrees of recognition of wakeup word and the received priority in each of the one or more other electronic devices (Meyers; p. 0025-0027 - The SVM classifier produces a confidence score indicating the likelihood that an audio signal contains the trigger expression. The confidence score is compared to a confidence threshold to make a final decision regarding whether a particular portion of the audio signal represents an utterance of the trigger expression), 	perform a function corresponding to the command word when the electronic device has a highest priority based on the degree of recognition of the wakeup word in the electronic device and the degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102), 	wherein the degree of recognition of the wakeup word in the electronic device is obtained based on at least one of a score of the wakeup word (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence) or location information of the sound source, in the electronic device (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)).
	Meyers, however, fails to disclose enter a command waiting state based on the electronic device having the priority equal to or higher than the predetermined priority.
	Reilly does teach enter a command waiting state based on the electronic device having the priority equal to or higher than the predetermined priority (Reilly; p. 0113 - an NMD at a particular location may receive a voice command or input that may trigger a time period or window for the NMD or any one or more other NMDs to actively listen for additional voice inputs or commands. In some examples, a wake-up word or phrase (e.g., Hey Sonos) may trigger a time period or window for one or more NMDs to actively listen for additional voice inputs or commands).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Meyers to include enter a command waiting state based on the electronic device having the priority equal to or higher than the predetermined priority, as taught by Reilly, in order to develop consumer-accessible technologies to further enhance the listening experience (Reilly; p. 0004).
	Furthermore, Meyer and Reilly fail to teach determine whether the function corresponding to the command word is a function provided by the electronic device when the electronic device has the highest priority and transmit a command for performing the function corresponding to the command word to an electronic device among the one or more other electronic device having a next highest priority when the function corresponding to the command word is not the function provided by the electronic device.
	Kojima does teach determine whether the function corresponding to the command word is a function provided by the electronic device when the electronic device has the highest priority (Kojima; Fig. 5, item S6; p. 0085 - the first dialog processing unit 5 confirms whether or not the recognized text string that has been input matches any of the device operation commands of the TV described in the dialog rules (S6)) and transmit a command for performing the function corresponding to the command word to an electronic device among the one or more other electronic device having a next highest priority when the function corresponding to the command word is not the function provided by the electronic device (Kojima; Fig. 5, items S8 & S9; p. 0089 - Now, in a case where dialog processing at the first dialog processing unit 5 has failed, i.e., in a case where the dialog processing control unit 9 has received dialog processing rejection information from the first dialog processing unit 5 (a case of N in S6), the dialog processing control unit 9 receives the results of dialog processing transmitted from the third dialog processing unit 23 of the dialog processing server 200, based on the action schedule (S8)).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Meyers and Reilly to include determine whether the function corresponding to the command word is a function provided by the electronic device when the electronic device has the highest priority and transmit a command for performing the function corresponding to the command word to an electronic device among the one or more other electronic device having a next highest priority when the function corresponding to the command word is not the function provided by the electronic device, as taught by Kojima, so that the results of dialog processing are preferably executed in the order of priority (Kojima; p. 0036).

	As per claims 2 and 17, Meyers in view of Reilly discloses the electronic device and method of claims 1 and 16, wherein the electronic device and the one or more other electronic devices are called by a same wakeup word (Meyers; p. 0028 - Each of the audio signals 108(a) and 108(b) represents the same user speech, corresponding to the user request 106).	
	As per claims 3 and 18, Meyers in view of Reilly discloses the electronic device and method of claims 1 and 16, wherein the artificial intelligence interface is further configured to obtain the priority of the electronic device based on the score of the wakeup word in the electronic device and the score of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence).

	As per claims 4 and 19, Meyers in view of Reilly discloses the electronic device and method of claims 1 and 16, wherein the artificial intelligence interface is further configured to obtain the priority of the electronic device based on location information of the sound source in the electronic device and location information of the sound source in each of the one or more other electronic devices (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)).	
	As per claims 5 and 20, Meyers in view of Reilly discloses the electronic device and method of claims 1 and 16, wherein the artificial intelligence interface is further configured to obtain the priority of the electronic device based on the degree of recognition of the wakeup word in the electronic device and the degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0040 - the metadata 110 may comprise one or more signal attributes (degree of recognition). For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth), wherein the degree of recognition of the wakeup word in the electronic device is obtained based on at the score of the wakeup word (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence) and the location information of the sound source in the electronic device (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)), and wherein the degree of recognition of the wakeup word in each of the one or more other electronic devices is obtained based on at the score of the wakeup word (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence) and the location information of the sound source each of the one or more other electronic devices (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)).

	As per claims 8 and 16, Meyers in view of Reilly discloses an electronic device and method (Meyers; Fig. 9) comprising: 	an input interface configured to receive a speech input including a wakeup word and a speech input including a command word from a sound source (Meyers; Fig. 1, items 102; p. 0022 - In certain embodiments, the primary mode of user interaction with the speech interface device 102 may be through speech. For example, the speech interface device 102 may receive spoken commands from the user 104 and provide services in response to the commands. The user 104 may speak a predefined trigger expression (e.g., "Awake"), which may be followed by instructions or directives (e.g., "I'd like to go to a movie. Please tell me what's playing at the local cinema.")); 	a communication interface configured to communicate with one or more other electronic devices and a server (Meyers; p. 0030 - the speech service 112 may be a network-accessible service implemented by multiple server computers that support devices 102 in the homes or other premises of many different users. The devices 102 may communicate with the speech service 112 over a wide-area network such as the Internet; also see p. 0055); and 	an artificial intelligence interface configured to obtain a degree of recognition of the wakeup word in the electronic device, receive a degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0040 - the metadata 110 may comprise one or more signal attributes (degree of recognition). For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth), determine whether the electronic device has a priority equal to or higher than a predetermined priority based on the degree of recognition of the wakeup word in the electronic device and the degrees of recognition of wakeup word in each of the one or more other electronic devices (Meyers; p. 0025-0027 - The SVM classifier produces a confidence score indicating the likelihood that an audio signal contains the trigger expression. The confidence score is compared to a confidence threshold to make a final decision regarding whether a particular portion of the audio signal represents an utterance of the trigger expression), and transmit command word information corresponding to the speech input including the command word to the server when the electronic device has a priority higher than or equal to a predetermined priority based on the degree of recognition of the wakeup word in the electronic device and the degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102), 	wherein the degree of recognition of the wakeup word in the electronic device is obtained based on at least one of a score of the wakeup word (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence) or location information of the sound source in the electronic device (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)).	
	Meyers, however, fails to disclose enter a command waiting state based on the electronic device having the priority equal to or higher than the predetermined priority.
	Reilly does teach enter a command waiting state based on the electronic device having the priority equal to or higher than the predetermined priority (Reilly; p. 0113 - an NMD at a particular location may receive a voice command or input that may trigger a time period or window for the NMD or any one or more other NMDs to actively listen for additional voice inputs or commands. In some examples, a wake-up word or phrase (e.g., Hey Sonos) may trigger a time period or window for one or more NMDs to actively listen for additional voice inputs or commands).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Meyers to include enter a command waiting state based on the electronic device having the priority equal to or higher than the predetermined priority, as taught by Reilly, in order to develop consumer-accessible technologies to further enhance the listening experience (Reilly; p. 0004).
	Furthermore, Meyer and Reilly fail to teach determine whether the function corresponding to the command word is a function provided by the electronic device when the electronic device has the highest priority and transmit a command for performing the function corresponding to the command word to an electronic device among the one or more other electronic device having a next highest priority when the function corresponding to the command word is not the function provided by the electronic device.
	Kojima does teach determine whether the function corresponding to the command word is a function provided by the electronic device when the electronic device has the highest priority (Kojima; Fig. 5, item S6; p. 0085 - the first dialog processing unit 5 confirms whether or not the recognized text string that has been input matches any of the device operation commands of the TV described in the dialog rules (S6)) and transmit a command for performing the function corresponding to the command word to an electronic device among the one or more other electronic device having a next highest priority when the function corresponding to the command word is not the function provided by the electronic device (Kojima; Fig. 5, items S8 & S9; p. 0089 - Now, in a case where dialog processing at the first dialog processing unit 5 has failed, i.e., in a case where the dialog processing control unit 9 has received dialog processing rejection information from the first dialog processing unit 5 (a case of N in S6), the dialog processing control unit 9 receives the results of dialog processing transmitted from the third dialog processing unit 23 of the dialog processing server 200, based on the action schedule (S8)).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Meyers and Reilly to include determine whether the function corresponding to the command word is a function provided by the electronic device when the electronic device has the highest priority and transmit a command for performing the function corresponding to the command word to an electronic device among the one or more other electronic device having a next highest priority when the function corresponding to the command word is not the function provided by the electronic device, as taught by Kojima, so that the results of dialog processing are preferably executed in the order of priority (Kojima; p. 0036).	
	As per claim 9, Meyers in view of Reilly discloses the electronic device of claim 8, wherein the artificial intelligence interface is configured to transmit the command word information to the server when the electronic device has a highest priority and perform a function corresponding to the command word when a command for performing the function corresponding to the command word is received (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).	
	As per claim 10, Meyers in view of Reilly discloses the electronic device of claim 8, wherein the artificial intelligence interface is configured to transmit the command word information and priority information of the electronic device to the server and perform a function corresponding to the command word when a command for performing the function corresponding to the command word is received (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).
	As per claim 11, Meyers in view of Reilly discloses the electronic device of claim 8, wherein the artificial intelligence interface is configured to transmit the command word information to the server when the electronic device has a highest priority and perform a function corresponding to the command word when a command for performing the function corresponding to the command word is received and the function corresponding to the command word is a function provided by the electronic device (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Mese (US PG Pub 20180088902) describes a method for coordinating speech input on multiple local devices.
Premont (US PG Pub 20190073999) describes a system for detecting a designated wake-up word. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658